EXAMINER’S AMENDMENT
RE: Poznansky et al.
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Matthew Knabel on Dec. 13, 2021.
The application has been amended as follows: 

Amendments to the Claims
In claim 1, 	line 8, the term “SEQ ID NO: 1” has been changed to --SEQ ID NO: 2--.

In claim 19, 	line 5, the term “SEQ ID NO: 1” has been changed to --SEQ ID NO: 2--.

In claim 33, 	line 4, the term “an antigen” has been changed to --mesothelin--,
line 5, the term “SEQ ID NO: 1” has been changed to --SEQ ID NO: 2--.


Rejoinder
2.	Claim 19-23 and 33-35 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 1, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 12/1/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
By the examiner’s amendment, the claims have been amended to change “SEQ ID NO:1” to --SEQ ID NO:2--.
The 103 rejections set forth in the final office action mailed on 9/7/2021 (which also applies to the currently amended claims reciting SEQ ID NO:2) are withdrawn in view of the Declaration of Mark Poznansky filed on 12/7/2021 indicating that both Brauns and the present application have been assigned to the same entity (The General Hospital Corporation) were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement not later than the effective filing date of the claimed invention (see paragraph 8 of the Declaration).
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Applicant’s amendment to the specification and the substitute sequence listing filed on 12/14/2021 are acknowledged and entered.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HONG SANG/Primary Examiner, Art Unit 1643